


110 HR 255 IH: Manufacturing Technology

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 255
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Ehlers introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To establish an interagency committee to coordinate
		  Federal manufacturing research and development efforts in manufacturing,
		  strengthen existing programs to assist manufacturing innovation and education,
		  and expand outreach programs for small and medium-sized manufacturers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacturing Technology
			 Competitiveness Act of 2007.
		2.Interagency
			 Committee and Advisory Committee
			(a)Interagency
			 Committee
				(1)EstablishmentThe
			 President shall establish or designate an interagency committee on
			 manufacturing research and development, which shall include representatives
			 from the Office of Science and Technology Policy, the National Institute of
			 Standards and Technology, the Science and Technology Directorate of the
			 Department of Homeland Security, the National Science Foundation, the
			 Department of Energy, and any other agency that the President may designate.
			 The Chair of the Interagency Committee shall be designated by the Director of
			 the Office of Science and Technology Policy.
				(2)FunctionsThe
			 Interagency Committee shall be responsible for the planning and coordination of
			 Federal efforts in manufacturing research and development through—
					(A)establishing goals
			 and priorities for manufacturing research and development, including the
			 strengthening of United States manufacturing through the support and
			 coordination of Federal manufacturing research, development, technology
			 transfer, standards, and technical training;
					(B)developing, within
			 6 months after the date of enactment of this Act, and updating every 3 years
			 for delivery with the President’s annual budget request to Congress, a
			 strategic plan, to be transmitted to the Committee on Science of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate, for manufacturing research and development that includes an
			 analysis of the research, development, technology transfer, standards,
			 technical training, and integration needs of the manufacturing sector important
			 to ensuring and maintaining United States competitiveness;
					(C)proposing an
			 annual coordinated interagency budget for manufacturing research and
			 development to the Office of Management and Budget; and
					(D)developing and
			 transmitting to Congress an annual report on the Federal programs involved in
			 manufacturing research, development, technical training, standards, and
			 integration, their funding levels, and their impacts on United States
			 manufacturing competitiveness, including the identification and analysis of the
			 manufacturing research and development problems that require additional
			 attention, and recommendations of how Federal programs should address those
			 problems.
					(3)Recommendations
			 and viewsIn carrying out its functions under paragraph (2), the
			 Interagency Committee shall consider the recommendations of the Advisory
			 Committee and the views of academic, State, industry, and other entities
			 involved in manufacturing research and development.
				(b)Advisory
			 Committee
				(1)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the President
			 shall establish or designate an advisory committee to provide advice and
			 information to the Interagency Committee.
				(2)RecommendationsThe
			 Advisory Committee shall assist the Interagency Committee by providing it with
			 recommendations on—
					(A)the goals and
			 priorities for manufacturing research and development;
					(B)the strategic
			 plan, including proposals on how to strengthen research and development to help
			 manufacturing; and
					(C)other issues it
			 considers appropriate.
					(3)ReportThe
			 Advisory Committee shall provide an annual report to the Interagency Committee
			 and the Congress that shall assess—
					(A)the progress made
			 in implementing the strategic plan and challenges to this progress;
					(B)the effectiveness
			 of activities under the strategic plan in improving United States manufacturing
			 competitiveness;
					(C)the need to revise
			 the goals and priorities established by the Interagency Committee; and
					(D)new and emerging
			 problems and opportunities affecting the manufacturing research community,
			 research infrastructure, and the measurement and statistical analysis of
			 manufacturing that may need to be considered by the Interagency
			 Committee.
					(4)Federal advisory
			 committee act applicationSection 14 of the
			 Federal Advisory Committee Act shall
			 not apply to the Advisory Committee.
				3.Collaborative
			 Manufacturing Research Pilot GrantsThe National Institute of Standards and
			 Technology Act is amended—
			(1)by redesignating
			 the first section 32 (15 U.S.C. 271 note) as section 34 and moving it to the
			 end of the Act; and
			(2)by inserting
			 before the section moved by paragraph (1) the following new section:
				
					33.Collaborative
				Manufacturing Research Pilot Grants
						(a)Authority
							(1)EstablishmentThe
				Director shall establish a pilot program of awards to partnerships among
				participants described in paragraph (2) for the purposes described in paragraph
				(3). Awards shall be made on a peer-reviewed, competitive basis.
							(2)ParticipantsSuch
				partnerships shall include at least—
								(A)1 manufacturing
				industry partner; and
								(B)1 nonindustry
				partner.
								(3)PurposeThe
				purpose of the program under this section is to foster cost-shared
				collaborations among firms, educational institutions, research institutions,
				State agencies, and nonprofit organizations to encourage the development of
				innovative, multidisciplinary manufacturing technologies. Partnerships
				receiving awards under this section shall conduct applied research to develop
				new manufacturing processes, techniques, or materials that would contribute to
				improved performance, productivity, and competitiveness of United States
				manufacturing, and build lasting alliances among collaborators.
							(b)Program
				ContributionAwards under this section shall provide for not more
				than one-third of the costs of a partnership. Not more than an additional
				one-third of such costs may be obtained directly or indirectly from other
				Federal sources.
						(c)ApplicationsApplications
				for awards under this section shall be submitted in such manner, at such time,
				and containing such information as the Director shall require. Such
				applications shall describe at a minimum—
							(1)how each partner
				will participate in developing and carrying out the research agenda of the
				partnership;
							(2)the research that
				the grant would fund; and
							(3)how the research to
				be funded with the award would contribute to improved performance,
				productivity, and competitiveness of the United States manufacturing
				industry.
							(d)Selection
				CriteriaIn selecting applications for awards under this section,
				the Director shall consider at a minimum—
							(1)the degree to which
				projects will have a broad impact on manufacturing;
							(2)the novelty and
				scientific and technical merit of the proposed projects; and
							(3)the demonstrated
				capabilities of the applicants to successfully carry out the proposed
				research.
							(e)DistributionIn
				selecting applications under this section the Director shall ensure, to the
				extent practicable, a distribution of overall awards among a variety of
				manufacturing industry sectors and a range of firm sizes.
						(f)DurationIn
				carrying out this section, the Director shall run a single pilot competition to
				solicit and make awards. Each award shall be for a 3-year
				period.
						.
			4.Manufacturing
			 fellowship ProgramSection 18
			 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–1) is
			 amended—
			(1)by inserting
			 (a) In
			 general.— before The Director is
			 authorized; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Manufacturing
				Fellowship Program
						(1)EstablishmentTo
				promote the development of a robust research community working at the leading
				edge of manufacturing sciences, the Director shall establish a program to
				award—
							(A)postdoctoral
				research fellowships at the Institute for research activities related to
				manufacturing sciences; and
							(B)senior research
				fellowships to established researchers in industry or at institutions of higher
				education who wish to pursue studies related to the manufacturing sciences at
				the Institute.
							(2)ApplicationsTo
				be eligible for an award under this subsection, an individual shall submit an
				application to the Director at such time, in such manner, and containing such
				information as the Director may require.
						(3)Stipend
				levelsUnder this section, the Director shall provide stipends
				for postdoctoral research fellowships at a level consistent with the National
				Institute of Standards and Technology Postdoctoral Research Fellowship Program,
				and senior research fellowships at levels consistent with support for a faculty
				member in a sabbatical
				position.
						.
			5.Manufacturing
			 extension
			(a)Manufacturing
			 Center EvaluationSection 25(c)(5) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k(c)(5)) is amended by inserting
			 A Center that has not received a positive evaluation by the evaluation
			 panel shall be notified by the panel of the deficiencies in its performance and
			 may be placed on probation for one year, after which time the panel may
			 reevaluate the Center. If the Center has not addressed the deficiencies
			 identified by the panel, or shown a significant improvement in its performance,
			 the Director may conduct a new competition to select an operator for the Center
			 or may close the Center. after sixth year at declining
			 levels..
			(b)Federal
			 ShareStrike section 25(d) of the National Institute of Standards
			 and Technology Act (15 U.S.C. 278k(d)) and insert the following:
				
					(d)Acceptance of
				FundsIn addition to such sums as may be appropriated to the
				Secretary and Director to operate the Centers program, the Secretary and
				Director also may accept funds from other Federal departments and agencies and
				under section 2(c)(7) from the private sector for the purpose of strengthening
				United States manufacturing. Such funds, if allocated to a Center or Centers,
				shall not be considered in the calculation of the Federal share of capital and
				annual operating and maintenance costs under subsection
				(c).
					.
			(c)Manufacturing
			 Extension Center Competitive Grant ProgramSection 25 of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278k) is amended
			 by adding at the end the following new subsections:
				
					(e)Competitive
				Grant Program
						(1)EstablishmentThe
				Director shall establish, within the Manufacturing Extension Partnership
				program under this section and section 26 of this Act, a program of competitive
				awards among participants described in paragraph (2) for the purposes described
				in paragraph (3).
						(2)ParticipantsParticipants
				receiving awards under this subsection shall be the Centers, or a consortium of
				such Centers.
						(3)PurposeThe
				purpose of the program under this subsection is to develop projects to solve
				new or emerging manufacturing problems as determined by the Director, in
				consultation with the Director of the Manufacturing Extension Partnership
				program, the Manufacturing Extension Partnership National Advisory Board, and
				small and medium-sized manufacturers. One or more themes for the competition
				may be identified, which may vary from year to year, depending on the needs of
				manufacturers and the success of previous competitions. These themes shall be
				related to projects associated with manufacturing extension activities,
				including supply chain integration and quality management, or extend beyond
				these traditional areas.
						(4)ApplicationsApplications
				for awards under this subsection shall be submitted in such manner, at such
				time, and containing such information as the Director shall require, in
				consultation with the Manufacturing Extension Partnership National Advisory
				Board.
						(5)SelectionAwards
				under this subsection shall be peer reviewed and competitively awarded. The
				Director shall select proposals to receive awards—
							(A)that utilize
				innovative or collaborative approaches to solving the problem described in the
				competition;
							(B)that will improve
				the competitiveness of industries in the region in which the Center or Centers
				are located; and
							(C)that will
				contribute to the long-term economic stability of that region.
							(6)Program
				contributionRecipients of awards under this subsection shall not
				be required to provide a matching contribution.
						(f)AuditsA
				center that receives assistance under this section shall submit annual audits
				to the Secretary in accordance with Office of Management and Budget Circular
				A–133 and shall make such audits available to the public on
				request.
					.
			(d)Programmatic and
			 Operational PlanNot later than 120 days after the date of
			 enactment of this Act, the Director of the National Institute of Standards and
			 Technology shall transmit to the Committee on Science of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a 3-year programmatic and operational plan for the Manufacturing
			 Extension Partnership program under sections 25 and 26 of the National
			 Institute of Standards and Technology Act (15 U.S.C. 278k and 278l). The plan
			 shall include comments on the plan from the Manufacturing Extension Partnership
			 State partners and the Manufacturing Extension Partnership National Advisory
			 Board.
			6.Scientific and
			 technical research and services
			(a)Laboratory
			 ActivitiesThere are authorized to be appropriated to the
			 Secretary of Commerce for the scientific and technical research and services
			 laboratory activities of the National Institute of Standards and
			 Technology—
				(1)$505,340,000 for fiscal year 2008;
				(2)$555,874,000 for
			 fiscal year 2009; and
				(3)$611,461,000 for
			 fiscal year 2010.
				(b)Malcolm Baldrige
			 National Quality Award ProgramThere are authorized to be
			 appropriated to the Secretary of Commerce for the Malcolm Baldrige National
			 Quality Award program under section 17 of the Stevenson-Wydler Technology
			 Innovation Act of 1980 (15 U.S.C. 3711a)—
				(1)$7,828,000 for fiscal year 2008;
				(2)$8,063,000 for
			 fiscal year 2009; and
				(3)$8,305,000 for
			 fiscal year 2010.
				(c)Construction and
			 MaintenanceThere are authorized to be appropriated to the
			 Secretary of Commerce for construction and maintenance of facilities of the
			 National Institute of Standards and Technology—
				(1)$94,000,000 for fiscal year 2008;
				(2)$94,000,000 for
			 fiscal year 2009; and
				(3)$94,000,000 for
			 fiscal year 2010.
				(d)Advanced
			 Technology Program Elimination ReportNot later than 3 months
			 after the date of enactment of this Act, the Secretary shall provide to the
			 Congress a report detailing the impacts of the possible elimination of the
			 Advanced Technology Program on the laboratory programs at the National
			 Institute of Standards Technology.
			(e)Loss of
			 FundingAt the time of the
			 President’s budget request for fiscal year 2009, the Secretary shall provide
			 the Congress a report on how the Department of Commerce plans to absorb the
			 loss of Advanced Technology Program funds to the laboratory programs at the
			 National Institute of Standards and Technology, or otherwise mitigate the
			 effects of this loss on its programs and personnel.
			7.Standards
			 Education Program
			(a)Program
			 Authorized(1)As part of the Teacher
			 Science and Technology Enhancement Institute Program, the Director of the
			 National Institute of Standards and Technology shall carry out a Standards
			 Education program to award grants to institutions of higher education to
			 support efforts by such institutions to develop curricula on the role of
			 standards in the fields of engineering, business, science, and economics. The
			 curricula should address topics such as—
					(A)development of technical
			 standards;
					(B)demonstrating conformity to
			 standards;
					(C)intellectual property and antitrust
			 issues;
					(D)standardization as a key element of
			 business strategy;
					(E)survey of organizations that develop
			 standards;
					(F)the standards life cycle;
					(G)case studies in effective
			 standardization;
					(H)managing standardization activities;
			 and
					(I)managing organizations that develop
			 standards.
					(2)Grants shall be awarded under this
			 section on a competitive, merit-reviewed basis and shall require cost-sharing
			 from non-Federal sources.
				(b)Selection
			 Process(1)An
			 institution of higher education seeking funding under this section shall submit
			 an application to the Director at such time, in such manner, and containing
			 such information as the Director may require. The application shall include at
			 a minimum—
					(A)a description of the content and
			 schedule for adoption of the proposed curricula in the courses of study offered
			 by the applicant; and
					(B)a description of the source and amount
			 of cost-sharing to be provided.
					(2)In evaluating the applications
			 submitted under paragraph (1) the Director shall consider, at a minimum—
					(A)the level of commitment demonstrated
			 by the applicant in carrying out and sustaining lasting curricula changes in
			 accordance with subsection (a)(1); and
					(B)the amount of cost-sharing
			 provided.
					(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Commerce for the Teacher Science and Technology Enhancement
			 Institute program of the National Institute of Standards and Technology—
				(1)$773,000 for fiscal year 2008;
				(2)$796,000 for
			 fiscal year 2009; and
				(3)$820,000 for
			 fiscal year 2010.
				8.Authorization of
			 appropriations
			(a)Manufacturing
			 Extension Partnership ProgramThere are authorized to be
			 appropriated to the Secretary of Commerce, or other appropriate Federal
			 agencies, for the Manufacturing Extension Partnership program under sections 25
			 and 26 of the National Institute of Standards and Technology Act (15 U.S.C.
			 278k and 278l)—
				(1)$120,000,000 for fiscal year 2008, of which
			 not more than $1,000,000 shall be for the competitive grant program under
			 section 25(e) of such Act (15 U.S.C. 278k(e));
				(2)$125,000,000 for
			 fiscal year 2009, of which not more than $4,000,000 shall be for the
			 competitive grant program under section 25(e) of such Act (15 U.S.C. 278k(e));
			 and
				(3)$130,000,000 for
			 fiscal year 2010, of which not more than $4,100,000 shall be for the
			 competitive grant program under section 25(e) of such Act (15 U.S.C.
			 278k(e)).
				(b)Collaborative
			 Manufacturing Research Pilot Grants ProgramThere are authorized
			 to be appropriated to the Secretary of Commerce for the Collaborative
			 Manufacturing Research Pilot Grants program under section 33 of the National
			 Institute of Standards and Technology Act—
				(1)$10,000,000 for fiscal year 2008;
				(2)$10,000,000 for
			 fiscal year 2009; and
				(3)$10,000,000 for
			 fiscal year 2010.
				(c)FellowshipsThere
			 are authorized to be appropriated to the Secretary of Commerce for
			 Manufacturing Fellowships at the National Institute of Standards and Technology
			 under section 18(b) of the National Institute of Standards and Technology Act,
			 as added by section 4 of this Act—
				(1)$1,500,000 for fiscal year 2008;
				(2)$1,750,000 for
			 fiscal year 2009; and
				(3)$2,000,000 for
			 fiscal year 2010.
				
